       Case 1:19-cv-00909-GLS-CFH Document 29 Filed 03/12/20 Page 1 of 1



                               BARCLAY DAMON'


Michael J. Murphy
Partner


                                                      March 12, 2020


VIA ECF Filing


Hon. Christian F. Hummel
United States District Court, Northern District of New York
James T. Foley Courthouse
445 Broadway
Albany, NY 12207

       Re:    Jane Roe v. Union College,et al.
              Civil Action No.: 1:19-cv-0909 GLS/CFH

Dear Magistrate Hummel:

       I am writing to request an extension of the Order referring this case to mandatory
mediation. The parties conferred and selected Ira Lobel to serve as mediator. The first date on
which the parties are mutually available to conduct March 30, 2020. The parties have agreed to
conduct the mediation on that date. The defendants respectfully request an extension of the
mandatory mediation deadline to permit mediation to take place on March 30, 2020.

       Thank you for your consideration of this request.



                                                      Respectfully submitted,



                                                     Michael J. Murphy
                                                     Bar Roll No.: 102244
                                                     E-Mail: mjmurphy@barclaydamon.com

MJM
cc: Via ECF Filing
    NESENOFF & MILTENBERG,LLP
    363 Seventh Avenue
    New York, NY 10001


                       80 State Street - Albany, New York 12207 barclaydamon.com
                 M JMurphy@barclaydamon.com Direct: (518)429-4209 Fax:(518)427-3474
